        Case 1:18-cv-07606-LGS Document 69 Filed 08/12/20 Page 1 of 1



                                                                     , Fl XCTROl'.:IC1\LLY F!LED
                                                                       i)()C-, #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                      DATF   F~1-L ED:,
                                                                                    -- --   .
                                                                                                t/li /i7Wf;L:
                                                                                                       •
                                                                                                         ...., ............
                                                                                                           --~   T
                                                                                                                     -      ,--...
                                                                                                                   .,,,.~,,.~-J
                                                                                                                         •




MARASH VUCINAJ,
                                   Plaintiff,                          18 CIVIL 7606 (LGS)

                 -against-                                               JUDGMENT

NEW YORK CITY POLICE DEPARTMENT
and CITY OF NEW YORK,
                      Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 12, 2020, Defendants' motion for summary

judgement is GRANTED except as to the NYCHRL failure to promote claim, over which the

Court declines to exercise supplemental jurisdiction and which is dismissed without prejudice to

refiling in state court. Judgment is entered for Defendants; accordingly, the case is closed.


Dated: New York, New York
       August 12, 2020



                                                                      RUBY J. KRAJICK

                                                                         Clerk of Court
                                                               BY:
                                                                      ~0~
                                                                       DeputyCler
